Citation Nr: 1455764	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  08-37 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a chronic left ear infection, to include left ear hearing loss.

2.  Entitlement to service connection for deep vein thrombosis (DVT) in the right lower extremity (RLE), to include as secondary to the service-connected psychophysiologic cardiovascular and gastrointestinal (GI) condition.

3.  Entitlement to a disability rating in excess of 10 percent for a pyschophysiologic cardiovascular and GI disorder, hereinafter referred to as an acquired psychiatric disorder.

4.  Entitlement to a separate disability rating for a claimed cardiovascular disorder.

5.  Entitlement to a separate disability rating for a claimed GI disorder.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1963 through August 1965.  His military occupational specialty (MOS) was radar operator and he is the recipient of the Bronze Star Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the St. Petersburg, FL, VA RO, which, inter alia, denied the Veteran's claims of: entitlement to service connection for the chronic residuals of a left ear infection, to include left ear hearing loss; entitlement to service connection for DVT in the RLE, to include as secondary to the service-connected psychophysiologic cardiovascular and GI condition; and entitlement to a disability rating in excess of 10 percent for a pyschophysiologic cardiovascular and GI disorder, including entitlement to separate ratings for both the cardiovascular and GI disorders.  The Veteran submitted a notice of disagreement with this determination in July 2008, and timely perfected his appeal in November 2009.
Travel Board Hearing & Subsequent Remand

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ), sitting at the St. Petersburg, FL, RO.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In June 2011, the Board remanded the aforementioned issues for further evidentiary development.  Such development having been accomplished, the Board will proceed to an adjudication of the Veteran's claims.

Clarification of Issue on Appeal

As noted above, the Veteran was originally granted entitlement to service connection for a pyschophysiologic cardiovascular and GI disorder in 1973.  As is discussed in more detail below, the medical evidence of record indicates that the Veteran has been diagnosed with an anxiety disorder.  Although not specifically claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

Employability

Additionally, the Board notes that, in the case of Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the record reflects that the Veteran is retired and he does not contend that his service-connected disability caused him to be unemployed.  As such, the Board finds that Rice does not apply and a claim of entitlement to TDIU is not before the Board.

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently suffers from the residuals of a chronic left ear infection, to include left ear hearing loss, which are the result of a disease or injury incurred in active duty service or any incident thereof.

2.  The preponderance of the evidence is against a finding that the Veteran currently suffers from DVT in the RLE as a result of his time in active duty service, nor is it due to his service-connected acquired psychiatric disorder, to include cardiovascular and GI disorders.

3.  The Veteran's acquired psychiatric disorder is productive of social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, commensurate with a 10 percent evaluation, but not manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss, so as to warrant a 30 percent evaluation.

4.  The preponderance of the evidence is against a finding that the Veteran's cardiovascular disorder is the result of his service-connected acquired psychiatric disorder.

5.  The preponderance of the evidence is against a finding that the Veteran's GI disorder is the result of his service-connected acquired psychiatric disorder.

6.  The evidence does not show that the Veteran's service-connected acquired psychiatric disorder is so exceptional or unusual that referral for extraschedular consideration by designated authority is required. 




CONCLUSIONS OF LAW

1.  The residuals of a chronic left ear infection, to include left ear hearing loss, were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2014).

2.  DVT of the RLE was not incurred in or aggravated by active duty service, nor is it related to or aggravated by the service-connected acquired psychiatric disorder, to include cardiovascular and GI disorders.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2014).

3.  The criteria for a disability rating in excess of 10 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9501 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2014).

4.  A separate disability rating for a cardiovascular disorder is not warranted.  38 C.F.R. § 4.14 (2014).

5.  A separate disability rating for a GI disorder is not warranted.  38 C.F.R. § 4.14 (2014).

6.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to and following the initial adjudication of the Veteran's claims, letters dated in November 2007, January 2008, April 2008, and August 2008, fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the increased rating claim, the August 2008 notice letter satisfied all the requirements set forth in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43; overruled in part sub. nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  



To the extent that any notice was not provided to the Veteran prior to the initial adjudication of his claims, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claims were readjudicated, and the Veteran was provided with a statement of the case (SOC) in October 2008 as well as a supplemental statement of the case (SSOC) in April 2012.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  The Board also reviewed the Veteran's electronic file, to which no additional relevant or non-duplicative records have been added since the issuance of the April 2012 SSOC.

With respect to the Veteran's service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in May 2008 and September 2011, the results of which have been included in the claims file for review.  The examinations involved review of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's service connection claims.

With respect to the Veteran's increased rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran with VA mental health, artery and vein, heart and intestinal examinations in September 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The September 2011 VA examination reports are thorough and supported by outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  Barr, supra.

The Board also finds there has been substantial compliance with its June 2011 remand directives.  The Board observes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  
As noted above, the Veteran was also afforded a hearing before the undersigned AVLJ during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claims that were lacking, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  Service Connection for the Residuals of a Left Ear Infection, to Include Left Ear Hearing Loss

The Veteran contends that he currently suffers from the residuals of chronic left ear infections, to include hearing loss.  Specifically, the Veteran contends that he experienced his first left ear infection during his time in active duty service and that he has continued to suffer from ear infections since that time, resulting in left ear hearing loss.  The Board disagrees.
Governing Law and Regulations

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For direct service connection to be granted, there must be satisfactory evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin, supra; 38 C.F.R. § 3.303(a) (2014).

Sensorineural hearing loss is considered a chronic disease under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  If a chronic disorder, such as sensorineural hearing loss, manifests to a compensable degree within one year after separation from service, it may be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, as will be discussed in detail below, the Board finds that hearing loss did not manifest until many years following service.  Thus, the presumption does not benefit the Veteran with respect to this issue.

For chronic disabilities recognized under 38 C.F.R. § 3.309(a), including sensorineural hearing loss, an alternative method of establishing the second and third Shedden, supra. element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A continuity of symptomatology under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

The threshold for normal hearing is from 0 to 20 decibels (dB), and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Court has held that service connection can be granted for a hearing loss disability where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss disability which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for the residuals of a chronic left ear infection, to include left ear hearing loss.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.
Upon entry into active duty service, the Veteran's left ear was considered normal.  The audiometric findings were noted as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15 dB
10 dB
15 dB
n/a
10 dB

The Veteran also specifically denied experiencing any ear, nose, or throat trouble.  Service Entrance Examination Reports, Standard Forms (SFs) 88 & 89, March 12, 1963.  In January 1964, the Veteran again denied experiencing any ear, nose, or throat trouble.  Service Treatment Record, SF 89, January 24, 1964.  Upon clinical examinations in January and March 1964, the Veteran's ears were noted as normal.  Service Treatment Records, SF 88, January 24-30 and March 10, 1964.  In July 1965, prior to his release from active duty, despite a normal clinical examination, the Veteran reported experiencing ear, nose, or throat trouble.  Audiometric findings were not listed at that time, but the Veteran's hearing was noted as 15/15 in both ears via the whispered voice test.  Service Treatment Records, SF 88 & 89, July 23, 1965.  

In this case, the Veteran's service treatment records do not show clinical evidence of left ear hearing loss at any time during active service.  However, his service records demonstrate that he participated in combat as evidenced by the receipt of the Combat Infantryman Badge.  Thus, in light of his combat experience, he may be presumed to have been exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(b) (West 2002).  Significantly, the Board finds that the Veteran's contentions of noise exposure in service are consistent with his circumstances of service.

Having determined that the Veteran was as likely as not exposed to acoustic trauma during his service, the remaining question before the Board is whether the Veteran has current diagnoses of residuals of chronic left ear infections, to include left ear hearing loss, for which service connection may be granted, and whether there is nexus between any left ear disability and his active duty service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).
Post-service treatment records reflect that the Veteran received medical treatment for chronic ear infections in 2007.  Private Medical Record, W.U.C., October 11, 2007.  Additionally, both the May 2008 and September 2011 VA audiologic examinations established that the Veteran suffers from a current hearing loss disability of the left ear.  VA Audiologic Examinations, May 1, 2008 and September 2, 2011; 38 C.F.R. § 3.385 (2014).  As such, Shedden element (1), current disability, has been established.  Shedden, supra.

With respect to critical Shedden element (3), nexus, the Board will first address the factual basis of the Veteran's contentions of continuous left ear infections.  Evidence of nexus that is based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, the evidence leads to the conclusion that the Veteran developed hearing loss more than 20 years after discharge from service in 1965.  First, the July 1965 SF 88 shows that the Veteran underwent spoken voice and whispered voice tests.  As these tests are not considered to accurately account for high frequency hearing loss, they do not provide any help in determining the onset of hearing loss.
Second, in April 2007, the Veteran was seen by R.S.B., M.D., for a history of elevated Prostate-Specific Antigen (PSA) tests.  At that time, upon physical examination, the Veteran's head, neck, eyes, ears, nose, and mouth were noted to be normal.  The only conclusion noted was a history of elevated PSAs.  Private Treatment Record, R.S.B., M.D., April 12, 2007.  Further, the Veteran's VA treatment records do not reflect any complaints of left ear infections.  VA Treatment Records, generally.

The Board accords the facts shown, in the April 2007 record as well as the VA treatment records, high probative value, as they were made in connection with medical treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Additionally, the Veteran provided this information prior to having submitted his claim for compensation benefits for this disability, which enhances their credibility because the Veteran could not have had any conscious or unconscious bias in reporting.

Third, the first time the Veteran raised the issue of chronic left ear infections and resulting left ear hearing loss was in October 2007.  At that time, the Veteran sought treatment for left ear cerumen impaction, for which he received a left ear lavage.  He reported that he also suffered from left ear pain and hearing loss due to chronic left ear infections.  Private Treatment Record, W.U.C., October 11, 2007.  The Veteran did not specify how long he had suffered from left ear infections or their frequency.

Fourth, during both his May 2008 and September 2011 VA audiologic examinations, the Veteran reported that he had suffered from chronic left ear infections since his time in active duty service, which resulted in his current left ear hearing loss.  Although the Veteran may have experienced a left ear infection or some left ear hearing loss during his time in service, to the extent that the Veteran is implying chronic symptoms since service discharge, the Board finds such statements to be unreliable as the above evidence supports a finding that his conditions became manifest decades after service.  The Board recognizes that during both of his VA audiologic examinations and during his November 2010 Board hearing, the Veteran reported that he had suffered from left ear problems since service.  However, the Board concludes that the Veteran's present recollection is not accurate and reliable, as it is contradicted by statements he made closer in time to the onset of his symptoms when his memory was more likely to have been accurate.

Ultimately, it is within common knowledge that hearing problems tend to have a gradual onset, particularly when they do not immediately follow acoustic trauma or other proximate cause.  Accordingly, it is to be expected that there is some uncertainty as to precisely when the symptoms began or reached a particular threshold.  The Veteran's reports have been somewhat inconsistent and reflect that he is currently not a reliable historian as to the onset of symptoms.  Based upon all the available evidence, the Board finds that the Veteran's chronic left ear infections and left ear hearing loss did not manifest to any perceptible level until more than 20 years following his service discharge.

Having determined the relevant factual basis, the Board will consider the evidence addressing nexus.

First, the fact that the Veteran did not experience symptoms for a lengthy amount of time after service tends to establish that the chronic left ear infections and claimed resulting left ear hearing loss the Veteran experienced were not related to in-service noise exposure.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service); cf Kahana v. Shinseki, 24 Vet. App. 428, 438-39 (2011) (noting that the Board may consider the absence of symptom under Maxson so long as it does not improperly infer the absence of symptoms from the absence of treatment or other corroboration).

Second, there is medical evidence that the Veteran's residuals of chronic left ear infections, including left ear hearing loss, are not related to his time in active service or to in-service noise exposure.  During his May 2008 VA audiologic examination, the VA examiner opined that he was unable provide an opinion as to the etiology of the Veteran's claimed left ear hearing loss without resort to speculation.  The VA examiner noted that while military noise exposure had been conceded, there was no valid evidence of auditory status at separation and the Veteran did not report the onset of hearing loss until 15 to 20 years ago (approximately the late 1980's to the early 1990's - more than 20 years after his discharge from military service).  Further, the VA examiner stated that there were other likely/possible etiologies, including aging and occupational and recreational noise exposure.  The VA examiner concluded that given the available evidence, it would be speculative to allocate a portion of the Veteran's current left ear disabilities to his in-service acoustic trauma versus the other non-military etiologies discussed.  As such, he was unable to resolve this issue without resort to speculation.  VA Audiologic Examination Report, May 1, 2008.


The Veteran was afforded a second VA audiologic examination in September 2011.  The VA examiner noted that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resort to speculation.  This determination was based upon the totality of the evidence, the VA examiner's clinical expertise, review of the related literature, and the Veteran's present degree of hearing loss.  The VA examiner echoed the sentiment of the May 2008 VA examiner in noting that while the Veteran's hearing was within normal limits upon entry into active duty service, he was only provided with a whispered voice test upon separation from service, which is not sensitive to high frequency hearing loss; therefore, any high frequency hearing loss that may have occurred at his separation may not have been detected.  Further, it was noted that the Veteran reported significant post-service occupational noise exposure as an electrician, maintenance mechanic, and carpenter, without the use of hearing protection.  The Veteran also reported significant recreational noise exposure from hunting and riding a motorcycle without hearing protection.  VA Audiologic Examination Report, September 2, 2011.

At the time of the September 2011 examination, the VA examiner noted that the Veteran presented with high frequency sensorineural hearing loss in both ears.  The VA examiner opined that left ear infections and wax build-up would show a conductive hearing loss, which is categorized by a hearing loss in the low frequencies with an air bone gap of greater than 15 dB.  As the Veteran's audiometric results did not reflect low frequency hearing loss, the VA examiner concluded that the Veteran's current left ear hearing loss was not associated with his past ear infections in the left ear.  Rather, it was considered likely/possible that aging, occupational and recreational noise exposure, and general health, had contributed to the Veteran's hearing loss.  "It would be speculative to allocate a degree of his current hearing loss to each of these military versus non-military etiologies mentioned."  Id.

A medical opinion based on pure speculation is not to the required medical degree of certainty upon which a grant of service connection may be based.  VA law provides that service connection may not be established for a disability based on a resort to pure speculation or even remote possibility.  38 C.F.R. § 3.102 (2014); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (providing that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  The Board finds that the May 2008 and September 2011 VA examiners have rendered "legitimate inconclusive opinions" and VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.")  As there is no competent evidence that indicates that it is likely that the Veteran's claimed residuals of chronic left ear infections are linked to service, service connection for this disorder is not warranted.

Third, there is no competent evidence that left ear hearing loss was diagnosed within one year following service discharge, and the Veteran has not alleged that such evidence exists.

Finally, the Board has considered the Veteran's lay belief that his left ear conditions are related to service.  Although the Veteran has stated that his current left ear conditions, including left ear hearing loss, are related to service, the Board finds that the Veteran's opinion, even if competent, would not outweigh the May 2008 and September 2011 VA medical opinions.  Certainly, the Veteran is competent to attest to in-service noise exposure and post-service symptoms, such as pain in the left ear and decreased hearing, which fall within the realm of common medical knowledge.  See Kahana, 24 Vet. App. at 438 (noting a layperson is competent to report on matters of which he or she has personal knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The general principle that noise exposure may lead to long-term hearing loss is also within the realm of common knowledge.  However, whether hearing loss is likely to be related to service in a particular case where there was a long gap between exposure and the onset of symptoms is a medically complex issue beyond the knowledge of a lay observer or adjudicator.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007), and Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Such complex medical questions may be resolved only by a clinician with specialized knowledge and training, such as the May 2008 and September 2011 VA audiologists.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting the general importance of an examiner's knowledge and skill in analyzing the medical data); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  The Veteran has not shown that he has the expertise to translate those symptoms into clinical diagnoses, or to etiologically relate them to his active service given the overall complexity of the facts in this specific case.

For all the above reasons, the Board concludes that the claim of entitlement to service connection for the residuals of chronic left ear infections, to include left ear hearing loss, is denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, such doctrine is not applicable.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102 (2014).

III.  Service Connection for DVT in the RLE, to include as secondary to the service-connected psychophysiologic cardiovascular and GI condition.

The Veteran contends that he currently suffers from DVT of the RLE as a result of his service-connected psychophysiologic cardiovascular and GI condition.  The Board disagrees.

Governing Law and Regulations

In addition to the law and regulations detailed above pertaining to direct service connection, a veteran may also be entitled to service connection on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a) (2014).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b) , effective October 10, 2006.  71 Fed. Reg. 52, 744-52, 747 (September 7, 2006).  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a claimant may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin, 11 Vet. App. at 512 (1998).

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets the standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439, 446-449 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  71 Fed. Reg. 52,745  (Sept. 7, 2006).  The Veteran's claim was filed in September 2007, falling under the revised provisions.



Analysis

The Board will address whether service connection is warranted for DVT of the RLE on presumptive, direct, and secondary bases.  Though not part of the Veteran's contentions, the Board observes that, based upon his DD Form 214 and receipt of the Combat Infantryman Badge, the Veteran did have service in the Republic of Vietnam (Vietnam) therefore, his exposure to herbicides during service was presumed.  The disorder DVT, however, is not on the list of diseases presumptively connected to Agent Orange exposure.  38 C.F.R. § 3.309(e).  Therefore, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

The Board also finds that service connection is not warranted on a direct basis.  The Board finds that the Veteran did not sustain a vascular injury or disease in service, or manifest DVT symptoms in service.  The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of a vascular disorder while in service.  The July 1965 Reports of Medical Examination, prepared for release from active duty service, found his heart and vascular system clinically normal.  Service Treatment Records, SF 88 & 89, July 23, 1965.  The Veteran does not assert, and the record does not provide, any indication that the Veteran's DVT of the RLE manifested during service or was causally related to service.

The Board also finds that symptoms of a DVT disorder were not continuous after service separation, and did not manifest for many years after separation from service until 2007.  The record also demonstrates no continuity of symptomatology from service separation to the present time; rather, the evidence shows that the Veteran initially sought private treatment for a lump on his right leg with pain in August 2007.  The record did not indicate any family history of DVT and the Veteran did not report having such a history himself, when he initially sought treatment.  Private Treatment Record, S.V.T., M.D., July 2, 2007.  It was not until November 2007 upon Doppler ultrasound that the Veteran was confirmed to have venous thrombosis of the RLE.  Private Treatment Record, S.U.C., November 26, 2007.  This reported history reflected a post-service onset of DVT and is considered to be highly probative as it was made for treatment purposes.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).
Such a prolonged period from service separation (August 1965) until August 2007 without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  Maxson, supra.

The Board finds that the Veteran's DVT of the RLE is not causally or etiologically related to service, nor does the Veteran so contend.  As such, the Board finds that the preponderance of the evidence is against findings of in-service DVT disease or injury, chronic DVT symptoms in service, or continuous DVT symptoms after service; therefore, there is no basis to relate the DVT disorder directly to service, as there is nothing in service to which the current residuals of DVT could be related, and no continuous symptoms to provide a nexus to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim as directly incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Turning to the question of entitlement to service connection on a secondary basis, the Board notes that elements (1) current disability and (2) evidence of a service-connected disability (here, the acquired psychiatric disorder, to include cardiovascular and GI disorders) have been met.  Wallin, 11 Vet. App. At 512 (1998).  Thus, the only remaining element in contention is that of nexus.

The Board finds that secondary service connection is simply not in order.  There is no competent evidence of record that demonstrates a nexus between DVT of the RLE and the Veteran's service-connected psychophysiologic cardiovascular and GI disorder.  Velez, 11 Vet. App. at 158.  In fact, there is negative evidence against a finding of secondary service connection.

The September 2011 VA examiner diagnosed the Veteran with DVT of the right leg and asymptomatic visible varicose veins.  At the time of the examination, the Veteran reported that a filter was inserted into his vena cava.  As a result, he complained of his toes feeling numb on a constant basis, but he denied ulceration, pain or discoloration.  He was able to walk without limitation and worked outside of his home doing physical activities daily.  The VA examiner opined that the Veteran's DVT of the RLE was neither caused by nor aggravated by his service-connected acquired psychiatric disorder, to include cardiovascular and GI disorders.  In support of this opinion, the VA examiner noted that according to the relevant medical literature, the main causes of DVT were (1) alterations in blood flow (i.e. stasis), (2) vascular endothelial injury, and (3) alternations in the constituents of the blood (i.e. inherited or acquired hypercoagulable state).  The VA examiner noted that over 80 percent of patients with DVT had at least one of these identifiable risk factors for thrombosis.  The VA examiner concluded that since the Veteran's service-connected acquired psychiatric disorder, to include cardiovascular and GI disorders, was not among the risk factors identified, his DVT of the RLE was not related to his service-connected condition.  VA Artery and Vein Conditions Examination Report, September 2, 2011.

Finally, the Board has considered the Veteran's lay belief that his DVT of the RLE is related to his service-connected acquired psychiatric disorder, to include cardiovascular and GI disorders.  Although the Veteran has stated that his DVT of the RLE is related to his service-connected disorder, the Board finds that the Veteran's opinion, even if competent, would not outweigh the September 2011 VA medical opinion.  Certainly, the Veteran is competent to attest to right leg pain, which falls within the realm of common medical knowledge.  See Kahana, 24 Vet. App. at 438 (noting a layperson is competent to report on matters of which he or she has personal knowledge); see also Layno, 6 Vet. App. at 469 (noting competent lay evidence requires facts perceived through the use of the five senses).  However, whether his DVT of the RLE is likely to be related to his service-connected disorder is a medically complex issue beyond the knowledge of a lay observer or adjudicator.  Jandreau, 492 F.3d at 1377, and Colvin, 1 Vet. App. at 175 (1991).  Such complex medical questions may be resolved only by a clinician with specialized knowledge and training, such as the September 2011 VA examiner.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting the general importance of an examiner's knowledge and skill in analyzing the medical data); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  The Veteran has not shown that he has the expertise to translate his symptoms into a clinical diagnosis, or to etiologically relate them to his service-connected disorder given the overall complexity of the facts in this specific case.

For all the above reasons, the Board concludes that the claim of entitlement to service connection for DVT in the RLE, to include as secondary to the service-connected acquired psychiatric disorder, to include cardiovascular and GI disorders, is denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, such doctrine is not applicable.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102 (2014).

IV.  Increased Disability Rating

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his service-connected acquired psychiatric disorder, to include cardiovascular and GI disorders.  Specifically, he contends that he is entitled to separate disability ratings for his psychiatric, cardiovascular, and GI conditions.  The Board disagrees.

General Rating Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2104).
Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  The Board has considered whether a staged rating is warranted; however, as the Board will discuss in more detail below, the Veteran is not entitled to staged ratings.

The Veteran was originally granted entitlement to service connection for a psychophysiologic cardiovascular and GI condition in 1973, and assigned a 10 percent disability rating under 38 C.F.R. § 4.132, Diagnostic Code 9501.  Prior to November 7, 1996, in assessing the severity of physiological factors affecting a physical condition, such as GI and cardiovascular conditions, these factors were evaluated according to the general rating formula for psychoneurotic disorders.  38 C.F.R. § 4.132, Diagnostic Code 9501 (1996).

With respect to the criteria for evaluating mental disorders, changed on November 7, 1996, the Board notes that Diagnostic Codes 9500 through 9511 have been repealed.  The new regulations also added 38 C.F.R. § 4.126(d), which states that "[w]hen a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition..."  

Since the Veteran filed his increased rating claim in 2007, the Board will only address the post-1996 regulations.




Assignment of Diagnostic Code 

The Veteran's service-connected acquired psychiatric disorder was initially rated under 38 C.F.R. § 4.132, Diagnostic Code 9501 [Psychological Factors Affecting Physical Condition] (1996), which was continued in the June 2008 rating decision.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
In this case, the Board has considered whether another rating code is more appropriate than the one used by the RO, Diagnostic Code 9501.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  As noted above, Diagnostic Codes 9500 through 9511 have been repealed.  As such, Diagnostic Code 9400 [generalized anxiety disorder] is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (anxiety disorder).  Regardless however, with the exception of eating disorders, all mental disorders, including anxiety disorder, are rated under the same criteria in the rating schedule.  Therefore, rating under another Diagnostic Code would not produce a different result.  Further, the Veteran has not requested that another Diagnostic Code should be used.

Specific Rating Criteria

Under the revised schedular criteria, a 10 percent schedular evaluation for mental disorders, including anxiety, contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).

A 30 percent schedular evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent schedular evaluation contemplates reduced reliability and productivity in occupational and social situations due to such symptomatology as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently; appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.
The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability for a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning well, with some meaningful interpersonal relationships.  

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  38 C.F.R. § 4.130 (2014).


The Board also notes that a disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud.  38 C.F.R. § 3.951 (2014).  The Veteran's 10 percent rating for an acquired psychiatric disorder, to include cardiovascular and GI disorders, is a protected rating.

Analysis

In August 2007, the Veteran submitted his claim of entitlement to an increased disability rating for "gastric disease" and entitlement to service connection for a heart condition, sleep disorder, and posttraumatic stress disorder (PTSD).  As noted, the Veteran was initially granted entitlement to service connection for a psychophysiologic cardiovascular and GI disorder.  Under the post-1996 regulations, 38 C.F.R. § 4.126(d) states that "[w]hen a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a Diagnostic Code which represents the dominant (more disabling) aspect of the condition..."  As will be explained in further detail below, the Veteran's acquired psychiatric disorder is considered the dominant condition.

Acquired Psychiatric Disorder

After reviewing the evidence of record as a whole, to include the Veteran's ongoing VA treatment, his May 2008 and September 2011 VA examination reports, and his lay statements, the Board finds that the assignment of a disability rating greater than 10 percent for the Veteran's service-connected acquired psychiatric disorder is not warranted.  The Board finds that the Veteran's symptoms more closely approximate occupational and social impairment with mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress rather than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

During his May 2008 VA PTSD examination, the Veteran reported that his wife of over 20 years passed away in June 2004; he stated that her death was the hardest thing he had ever experienced.  The VA examiner noted that this would be an intercurrent stressor causing grief and loneliness.  The Veteran then indicated that he had six step-children and lived alone but had frequent contact with his nephew.  At the time of the examination, the Veteran complained of recurrent and intrusive distressing recollections of his time in Vietnam, including images, thoughts, or perceptions.  He endorsed difficulty falling or staying asleep with an exaggerated startle response.  VA PTSD Examination Report, May 1, 2008.

On mental status examination, the Veteran was clean and casually dressed.  His psychomotor activity was unremarkable and his speech was spontaneous.  His attitude toward the VA examiner was cooperative though his affect was constricted.  The Veteran noted that he was worried about his health and felt tired.  He was able to complete serial 7's and was able to spell a word forward and backward.  He was oriented to person, time and place.  His thought process was noted as unremarkable though he was focused on somatic complaints.  He did not suffer from delusions, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal ideation, or inappropriate behavior.  His memory was noted as normal.  Id.

With respect to in-service stressors, the Veteran reported that he was on a flotilla assigned to a river or canal and had to break up barricades built by the Viet Cong.  He stated that near a village, a mine blew up in front of their craft, and he was fired upon by Viet Cong soldiers.  All personnel killed were Vietnamese.  The Veteran also reported seeing a child with a head wound.  The Veteran reported that his weekly memories about his Vietnam experience were usually brought on by his somatic symptoms.  The VA examiner noted that the Veteran did not endorse significant Criterion C symptoms.  He was noted to have sleep impairment nightly and startle response related to diminished hearing occasionally.  The VA examiner found that the Veteran's symptom severity and frequency did not meet the DSM-IV criteria for a current diagnosis of PTSD.  It was also noted that the Veteran did not suffer from any other mental disorder.  Id.

The Veteran was provided with a second VA mental disorders examination in September 2011.  At that time, the Veteran was diagnosed with anxiety disorder and assigned a GAF score of 70.  With respect to social and industrial impairment, the VA examiner noted that the symptom (depressed mood) associated with the Veteran's anxiety disorder was not severe enough either to interfere with occupational and social functioning or to require continuous medication.  VA Mental Disorders Examination Report, September 2, 2011.

When the Veteran was asked if he suffered from anxiety, he responded "not really."  He indicated that he was very nervous upon his return from active duty service, but currently only became anxious and depressed with respect to his health.  He reported feeling "panicky" when he experienced atrial fibrillation.  He did not endorse compulsive behavior or obsessive thoughts.  The VA examiner noted that the Veteran's depression was chronic but mild.  On mental status examination, the Veteran denied experiencing: suicidal or homicidal ideation; auditory or visual hallucinations; delusions of reference or bizarre delusional beliefs; and memory impairment.  Id.

Indeed, at no point did any other treating physician find that the Veteran's acquired psychiatric disorder: caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning, as is required for the assignment of a 30 percent rating; caused reduced reliability and productivity due to mental disorder symptoms, as is required for the assignment of a 50 percent rating; caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for the assignment of a 70 percent rating; or caused total occupational and social impairment, as is required for the assignment of a 100 percent rating.  Rather, the Veteran himself indicated that he did not feel that he suffered from anxiety, see id., and the September 2011 VA examiner noted that while a mental condition had been formally diagnosed (anxiety disorder), the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  VA Mental Disorders Examination Report, September 2, 2011.

Additionally, both the May 2008 and September 2011 VA examiners assigned the Veteran a GAF score of 70, reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning well, with some meaningful interpersonal relationships.  DSM-IV.  Overall, the record demonstrates that the symptoms associated with the Veteran's service-connected acquired psychiatric disorder, to include anxiety and depression, were mild.

While the Veteran feels that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 10 percent, as explained and discussed above.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

V.  Entitlement to Separate Disability Ratings

The Veteran also contends that he is currently entitled to separate disability ratings for his cardiovascular and GI disorders resulting from his service-connected acquired psychiatric disorder.  For the reasons enumerated below, the Board disagrees.

Governing Law and Regulations

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2014).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of the earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court held that the critical element was that the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Cardiovascular Disorder

The Board has explored the possibility of whether the Veteran's originally service-connected psychophysiologic cardiovascular and GI condition and his currently diagnosed cardiovascular disorder should be rated separately.  

The medical evidence of record weighs heavily against the Veteran's assertion.  In May 2008, the Veteran participated in a VA Heart, Stomach, Duodenum and Peritoneal Adhesions examination.  With respect to the heart, service treatment records revealed a narrative summary of hospitalization from March 5 to March 11, 1965, noting a two to three month history of chest discomfort and palpitation lasting as long as two days with fatigue.  Symptoms were aggravated by exercise yet persisted at rest and frequently caused the Veteran to wake at night.  Physical examination was essentially normal.  Chest X-rays were also normal.  The Veteran showed no cardiac abnormality during the one week hospitalization and his discharge diagnosis was neurocirculatory asthenia.  VA Heart, Stomach, Duodenum, and Peritoneal Adhesions Examination Report, May 1, 2008.  The Board notes that the National Institutes of Health have defined neurocirculatory asthenia as: 

A clinical syndrome characterized by palpitation, shortness of breath, labored breathing, subjective complaints of effort and discomfort, all following slight physical exertion; other symptoms may be dizziness, tremulousness, sweating, and insomnia; neurocirculatory asthenia is most typically seen as a form of anxiety disorder.

Http://www.ncbi.nlm.nih.gov/mesh/68009449.

The VA examiner also identified an April 2007 private treatment record from S.V.T., M.D., noting that the Veteran had been diagnosed with atrial fibrillation and was put on Digoxin, Cardizem, and aspirin.  The Veteran was also diagnosed with abdominal pain, benign prostatic hypertrophy, generalized arthritis, and anxiety disorder.  Private Treatment Record, S.V.T., M.D., April 3, 2007; VA Heart, Stomach, Duodenum, and Peritoneal Adhesions Examination Report, May 1, 2008.

The VA examiner also identified an April 2007 echocardiogram report that gave the impression of normal left ventricular systolic function, Stage 1 diastolic dysfunction, bileaflet mitral valve prolapse, and dilated aortic root with mild to moderate aortic insufficiency.  The estimated ejection fraction was 60 percent.  Private Treatment Record, April 5, 2007.  The VA examiner found that there was no evidence in the claims file that the Veteran had coronary artery disease, myocardial infarction, congestive heart failure or a history of rheumatic heart disease.  VA Heart, Stomach, Duodenum, and Peritoneal Adhesions Examination Report, May 1, 2008.

When asked to provide a medical history, the Veteran stated that he had no chest pain, dyspnea on exertion, orthopnea, or paroxysmal nocturnal dyspnea.  For paroxysmal atrial fibrillation he took Digitek.  He also took therapeutic doses of Coumadin for the paroxysmal atrial fibrillation but also for DVT of the RLE, which was not service connected.  Considering the 60 percent ejection fraction and the Veteran's described level of activity, his estimated metabolic equivalents (METS) level was five to seven (i.e. heavy).  Id.

Upon physical examination of the chest, there was normal resonance to percussion and no wheezes or crackles on auscultation.  Examination of the heart revealed no cardiomegaly by palpation or percussion.  Auscultation revealed normal sinus rhythm without murmur or gallop.  The Veteran was again diagnosed with paroxysmal atrial fibrillation, Stage 1 diastolic dysfunction, bileaflet mitral valve prolapse, and dilated aortic root with mild to moderate aortic insufficiency.  The VA examiner opined that these diagnoses were not the same as neurocirculatory asthenia diagnosed in the military.  Further, these diagnoses were not the result of military service.  Id.

The Veteran was afforded a second VA heart examination in September 2011.  It was noted that the Veteran did not have a history of: ischemic heart disease; myocardial infarction; congestive heart failure; arrhythmia, infectious heart conditions (including active valvular infection, to include rheumatic heart disease, endocarditis, pericarditis or syphilitic heart disease); or pericardial adhesions.  The VA examiner noted that continuous medication was not required for control of the Veteran's previously diagnosed atrial fibrillation.  The Veteran's heart valve conditions were described as bileaflet mitral valve prolapse and dilated aortic root with mild to moderate aortic insufficiency.  VA Heart Examination Report, September 2, 2011.

Upon physical examination, the Veteran's heart rate was noted as 61 with regular rhythm.  His heart sounds were normal with no jugular-venous distention.  The lungs were clear to auscultation and the peripheral pulses of the dorsalis pedis and posterior tibial were normal.  There was no peripheral edema to the lower extremities and his blood pressure was 137/71.  Diagnostic testing revealed no evidence of cardiac hypertrophy or cardiac dilatation.  The Veteran also participated in an interview-based METS test, during which he did not experience fatigue at any level of physical activity.  The VA examiner also noted that the Veteran's heart conditions did not impact his ability to work.  Id.

The Veteran reported that he had atrial fibrillation for several years.  He underwent heart catheterization in 2005, and was informed that his heart was in excellent condition.  He noted that he had four episodes of fibrillation since 2005, and was on Coumadin.  He stated that he was an outdoor person, he could walk without limitations, he mowed his yard and cleaned the neighborhood areas.  He reported that he was able to perform physical activities without shortness of breath or chest pain.  He stated that the only time he felt heart fluttering was when he experienced a burning sensation in his stomach.  Id.

The VA examiner noted that the several electrocardiograms (EKGs) performed during the Veteran's active duty service revealed normal rhythm without atrial fibrillation.  The only variant was the 1965 EKG high ST take off (in an EKG, the ST segment connects the QRS complex and the T wave), which was determined to be due to the Veteran's body habitus.  The diagnosis at that time was neurocirculatory asthenia.  The VA examiner opined that there was no common pathology or etiology to link the Veteran's atrial fibrillation diagnosed 45 years later to the EKG ST variant that was identified in 1965.  Further, the VA examiner found that the Veteran's additional diagnoses of Stage 1 diastolic dysfunction, bileaflet mitral valve prolapse, and dilated aortic root with mild to moderate aortic insufficiency, were not the same as the neurocirculatory asthenia diagnosed in service and were not caused by the Veteran's time in active duty service.  Id.

The May 2008 and September 2011 VA examiners provided medical opinions based on a thorough review of the Veteran's claims file, an examination of the Veteran, and an explanation of the disabilities in question.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, the VA examiners were able to provide specific opinions as to the nature and etiology of the Veteran's diagnosed cardiovascular disorder (i.e., the current condition is not related to the Veteran's military service or to his service-connected psychiatric disorder).  Accordingly, the Board affords the VA examinations significant probative value.  Further, there are no other competent medical nexus opinions of record.

The only remaining evidence of record consists of the Veteran's lay assertions that his current cardiovascular disorder is due to the psychiatric component of his service-connected disability; however, the Board finds that the Veteran's opinion, even if competent, would not outweigh the May 2008 and September 2011 VA medical opinions.  Certainly, the Veteran is competent to attest to chest pain and fluttering, which fall within the realm of common medical knowledge.  Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 469.  However, whether his currently diagnosed cardiovascular disorder is likely to be related to his service-connected psychiatric disorder is a medically complex issue beyond the knowledge of a lay observer or adjudicator.  Jandreau, supra.; Colvin, supra.  Such complex medical questions may be resolved only by a clinician with specialized knowledge and training, such as the VA examiners.  Black, 10 Vet. App. at 284; Woehlaert, supra.  The Veteran has not shown that he has the expertise to translate his symptoms into a clinical diagnosis, or to etiologically relate them to his service-connected disorder given the overall complexity of the facts in this specific case.

The preponderance of the evidence supports a finding that while the Veteran does suffer from a current cardiovascular disorder, it is not due to or related to any aspect of his military service, to include his service-connected acquired psychiatric disorder.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert, supra.

GI Disorder

The Board has also explored the possibility of whether the Veteran's originally service-connected psychophysiologic cardiovascular and GI condition and his currently diagnosed GI disorder should be rated separately.  

The evidence of record weighs heavily against the Veteran's assertion.  Initially, the Board notes that the Veteran's service treatment records are completely negative for any complaints of, or diagnosis of, GI disorders.  Service Treatment Records, generally.  In December 2006, a private medical record from S.V.T., M.D., noted the Veteran's complaints being exposed to Agent Orange while stationed in Vietnam, and the subsequent gastritis that resulted therefrom.  The Veteran reported having taken medication for this condition for years, though not consistently.  The Veteran noted that his condition was severe immediately following his discharge from service, requiring him to have several "scopes" performed.  On subsequent endoscopies, he reported near normal findings.  Private Treatment Record, S.V.T., M.D., December 21, 2006.

The Veteran was afforded a VA Stomach examination in May 2008.  At that time, he reported that after five months in Vietnam, he began to have a gnawing sensation in the mid-epigastrium with nausea, which occurred almost daily, only partially relieved by medication.  He denied a history of vomiting and constipation and did not have hematemesis or melena.  He reported no periods of hospitalizations or surgeries and had no intestinal trauma.  The Veteran stated that he had retired in 2004 as a state building inspector, thus, the VA examiner noted that this condition did not affect his occupation.  The only noted effect on daily activities was that he no longer did strenuous exercise, which caused an increase in the gnawing sensation in his mid-epigastrium.  He had no history of GI neoplasm.  VA Heart, Stomach, Duodenum, and Peritoneal Adhesions Examination Report, May 1, 2008.

On physical examination of the abdomen, the Veteran demonstrated normal bowel sounds.  There was no mass, pain, or tenderness.  There was no weight gain or weight loss and there were no signs of anemia.  The VA examiner concluded that there was no objective evidence of an isolated diagnosed GI pathology present that was distinct from the GI condition associated with the Veteran's psychophysiologic GI disorder.  There was no present objective evidence of an organic GI condition.  Id.

The Veteran was afforded a second VA Stomach, Duodenum and Peritoneal Adhesions examination in September 2011.  Review of the Veteran's service treatment records revealed a February 1965 notation containing complaints of indigestion but still retaining a good appetite.  The Veteran reported that since he was in Vietnam, he had experienced a burning sensation in his stomach/epigastric area immediately below the sternum.  After his separation, he reported that he underwent an endoscopy and was told that he had gastritis.  He treated this condition with Maalox and reported that this condition resolved, though he also reported taking Donnatal for 23 years.  On physical examination, the Veteran's bowel sounds were positive, his abdomen was soft, non-tender and non-distended.  There was no hepatosplenomegaly.  The Veteran stated that the burning sensation was at the epigastric area below the sternum, but non-tender on palpation.  Ultimately, the VA examiner concluded that there was no objective evidence of an isolated, diagnosed, present GI pathology distinct from the GI condition associated with his psychophysiologic condition.  There was also no present, objective evidence for an organic GI disorder.  VA Stomach, Duodenum and Peritoneal Adhesions Examination Report, September 2, 2011.

The Veteran was also afforded a VA Intestines (Large and Small) examination in September 2011.  At that time, it was noted that the Veteran had a current diagnosis of irritable bowel syndrome (IBS), for which continuous medication was required.  The Veteran did not require surgical treatment for his IBS and did not have any signs or symptoms attributable to any non-surgical non-infectious intestinal condition.  He did not endorse episodes of bowel disturbance with abdominal distress or exacerbations or attacks of IBS.  The Veteran denied experiencing weight loss, malnutrition, serious complications, or other general health effects attributable to his IBS.  There were no benign or malignant neoplasm or metastases related to the IBS.  VA Intestines Examination Report, September 2, 2011.

The Veteran stated that he had been told that he had IBS, but asserted that he knew his body and did not have intestinal problems.  He stated that all of his problems related to the epigastric spasm and corresponding burning sensation he experienced.  He denied nausea and vomiting, diarrhea, constipation and weight loss.  The VA examiner found that the currently diagnosed IBS was not caused by the Veteran's active military service.  The VA examiner was unable to state whether the Veteran's IBS was caused by his service-connected disorder without resorting to speculation.  The rationale provided for these findings included the VA examiner's observation that there were no symptoms or diagnoses in the Veteran's service treatment records that were attributable to IBS.  Further, it was noted that no medical literature was available to support psychiatric disorders causing IBS.  Id.

The May 2008 VA Heart, Stomach, Duodenum, and Peritoneal Adhesions examiner and the September 2011 VA Stomach, Duodenum and Peritoneal Adhesions examiner provided medical opinions based on a thorough review of the Veteran's claims file, an examination of the Veteran, and an explanation of the disabilities in question.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens, supra.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean, supra.  Further, the VA examiners were able to provide specific opinions as to the nature and etiology of the Veteran's diagnosed cardiovascular disorder (i.e., the Veteran did not have a current organic GI disorder).  Accordingly, the Board affords these VA examinations significant probative value.  

With respect to the September 2011 VA Intestines examination that diagnosed the Veteran with IBS, the Board notes that a medical opinion based on pure speculation is not to the required medical degree of certainty upon which a grant of service connection may be based.  VA law provides that service connection may not be established for a disability based on a resort to pure speculation or even remote possibility.  38 C.F.R. § 3.102 (2014); Bloom, supra; Obert, supra.  The Board finds that the September 2011 VA Intestines examiner rendered a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner.  Jones v. Shinseki, 23 Vet. App. at 391 (2010).  Further, there are no other competent medical nexus opinions of record.

The only remaining evidence of record consists of the Veteran's lay assertions that his current GI disorder (IBS) is due to the psychiatric component of his service-connected disability; however, the Board finds that the Veteran's opinion, even if competent, would not outweigh the May 2008 and September 2011 VA medical opinions.  Certainly, the Veteran is competent to attest to the burning sensation he feels in his throat, which falls within the realm of common medical knowledge.  Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 469.  However, whether his currently diagnosed GI disorder is likely to be related to his service-connected psychiatric disorder is a medically complex issue beyond the knowledge of a lay observer or adjudicator.  Jandreau, supra.; Colvin, supra.  Such complex medical questions may be resolved only by a clinician with specialized knowledge and training, such as the VA examiners.  Black, 10 Vet. App. at 284; Woehlaert, supra.  The Veteran has not shown that he has the expertise to translate his symptoms into a clinical diagnosis, or to etiologically relate them to his service-connected disorder given the overall complexity of the facts in this specific case.

The preponderance of the evidence supports a finding that while the Veteran does suffer from a current GI disorder, it is not due to or related to any aspect of his military service, to include his service-connected acquired psychiatric disorder.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 4.3 (2014); Gilbert, supra.

Hart Considerations

As noted above, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, supra.

In this case, the medical evidence of record supports the proposition that the Veteran's service-connected acquired psychiatric disorder has not changed appreciably since the Veteran filed his claim.  There appear to have been no credible medical findings and no other evidence, which would allow for the assignment of an increased disability rating at any time during the period of time under consideration.  Based on the record, the Board finds that a 10 percent disability rating was properly assigned for the entire period from the date of the Veteran's claim.

In summary, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for his service-connected acquired psychiatric disorder, to include cardiovascular and GI disorders.  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

The Board must also consider whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).
The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The symptoms listed in the rating schedule for mental disorders are representative only and therefore theoretically encompass all symptoms.  In the instant case, the Veteran's symptoms are clearly contemplated by that non-exhaustive list of symptoms as well as any symptoms of like kind.  Additionally, the schedule allows for a total rating if warranted and, as already discussed, the Veteran's symptoms do not result in the level of impairment required for a 30 percent disability rating, much less a 100 percent disability rating.  Thus, it cannot be said that his symptoms or his level of disability are not contemplated by the schedule.  The second Thun prong is not reached in this case.  Referral for extraschedular consideration is not warranted.


ORDER

Entitlement to service connection for the residuals of a chronic left ear infection, to include left ear hearing loss, is denied.

Entitlement to service connection for deep vein thrombosis in the right lower extremity, to include as secondary to the service-connected psychophysiologic cardiovascular and GI condition, is denied.

Entitlement to a disability rating in excess of 10 percent for a pyschophysiologic cardiovascular and GI disorder, recharacterized as an acquired psychiatric disorder, is denied.

Entitlement to a separate disability rating for a claimed cardiovascular disorder is denied.

Entitlement to a separate disability rating for a claimed GI disorder is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


